DETAILED ACTION
This office action is responsive to the response filed 10/22/2020.  The application contains claims 1-20, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,4-6, 8-11, 14-16, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-8 of co-pending Application No. 16370574. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
This is a provisional nonstatutory double patenting rejection because the patentability indistinct claims have not been patented.
Present Application

Co-pending application no. 16370574

Claim 1.
A method comprising:
receiving, by a computing system, a plurality of data elements for a user session with a native application at a client device different from the computing system, each data element including data specifying: for each of one or more points in time:

a presentation position of each presentation object used by the native application to generate a user interface of the native application at the point in time, each presentation object being an object that generates a visual representation of itself within a portion of the user interface; and


for one or more presentation objects, data specifying one or more commands executed by the native application to draw the visual representation of the presentation object within the user interface at the client device; and

generating, by the computing system and based on the data specified by the plurality of data elements, playback data that presents playback of the user session including visual changes of the user interface that occurred during the user session, the generating including processing the data specifying the one or more drawing commands;
and

for each point in time, redrawing, by the computing system, the user interface of the native application that was presented by the native application at the point in time, including redrawing each of the one or more presentation objects according to the one or more drawing commands that were executed by the native application using the one or more drawing commands and the data specified by the data elements to recreate the user session independent of any acquired screenshots or videos of the user interface.
Claim 1.
A method comprising:
Obtaining session data for a user session with a user interface of a native application, including:
for each of multiple sequential frames of the user interface:




data specifying a presentation position of each presentation object used by the native application to generate a user interface of the native application for the frame, each presentation object being an object that generates a visual representation of itself within a portion of the user interface,
and

for one or more presentation objects, data specifying one or more drawing commands  performed by the native application during the user session to generate the visual representation of the presentation object; and

generating, based on the session data for the user session, playback data that present visual changes of the user interface corresponding to the drawing commands performed to generate the visual representation of each presentation object,





the generating including recreating each frame by: identifying, in the session data, the presentation position of each presentation object presented in the user interface for the frame; identifying, in the session data, the one or more drawing commands that were previously performed by the native application during the user session to generate the visual representation of each presentation object and 
redrawing each presentation object at a position on screen that corresponds to the presentation position specified by the session data using the one or more drawing commands and the identified presentation position for the presentation object.


Data element is frame bundle 

















Preforming the drawing by the application require the execution of drawing commands


















System use the drawing commands for redrawing the presentation objects independent of screenshots or videos.
Claim 4.
The method of claim 1, wherein generating the playback data comprises recreating the visual representation of each presentation object based on the data specifying the drawing commands used to generate the presentation object during the user session.
Claim 1
generating including identifying, in the session data, the one or more drawing commands for each presentation object and redrawing the presentation object at a position on screen that corresponds to the presentation position specified by the session data using the one or more drawing commands.

Claim 5
The method of claim 1, wherein instrumentation code of the native application generates each data element, including causing each layer of each presentation object to draw itself to an offscreen drawing context and storing data specifying drawing commands executed to draw each layer of each presentation object in the offscreen drawing context.
Claim 4
The method of claim 1, wherein instrumentation code of the native application generates each frame bundle, including causing each layer of each presentation object to draw itself to an offscreen drawing context and storing data specifying drawing operations performed to draw each layer of each presentation object in the offscreen drawing context.



Data element is frame bundle
Claim 6
The method of claim 5, wherein the drawing context is a Portable Document Format (PDF) based drawing context and data specifying each drawing command is stored in a PDF document.
Claim 5
The method of claim 4, wherein the drawing context is a Portable Document Format (PDF) based drawing context and data specifying each drawing operation is stored in a PDF document.

Claim 8.
The method of claim 6, wherein the instrumentation code causes, for each given presentation object, a drawing library of an operating system on which the native application runs to draw, to the offscreen drawing context, a start marker for the presentation object prior to the view being drawn to the offscreen drawing context and an end marker for the presentation object after the presentation object has been drawn to the offscreen drawing context.
Claim 6
The method of claim 4, wherein the instrumentation code causes, for each given presentation object, a drawing library of an operating system on which the native application runs to draw, to the offscreen drawing context, a start marker for the presentation object prior to the view being drawn to the offscreen drawing context and an end marker for the presentation object after the presentation object has been drawn to the offscreen drawing context.

Claim 9
The method of claim 8, wherein the instrumentation code assigns each drawing command of the offscreen drawing context between the start marker and the end marker to the given presentation object.
Claim 7
The method of claim 6, wherein the instrumentation code assigns each drawing operation of the offscreen drawing context between the start marker and the end marker to the given presentation object.

Claim 10
The method of claim 1, wherein:
each data element includes data specifying one or more user interface events that occurred during the presentation of one or more presentation objects; and

generating the playback data comprises recreating the one or more user interface events during presentation of the one or more presentation objects.
Claim 8
The method of claim 4, wherein:
each frame bundle includes data specifying one or more user interface events that occurred during the presentation of one or more presentation objects; and
generating the playback data comprises recreating the one or more user interface events during presentation of the one or more presentation objects.



With regard to Claims 11, and 20;
	Claims 11, and 20 are similar in scope to claim 1; therefore they are rejected under similar rationale.
With regard to Claim 14;
Claim 14 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 15;
Claim 15 is similar in scope to claim 5; therefore it is rejected under similar rationale.
With regard to Claim 16;
Claim 16 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to Claim 18;
Claim 18 is similar in scope to claim 8; therefore it is rejected under similar rationale.
With regard to Claim 19;
Claim 19 is similar in scope to claim 9; therefore it is rejected under similar rationale.
Claims 2-3, and 12-13 rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over co-pending Application No. 16370574 in view of White et al. (US 2014/0280517 A1, hereinafter White)

With regard to Claims 2;
co-pending Application No. 16370574 teach the method of claim 1, wherein:
each presentation object comprises at least one of a view or a layer and wherein each data element includes data specifying a hierarchical representation of views and/or layers for each of the one or more points in time (Claim 2, “the method of claim 1, wherein each presentation object comprises one of a view or a layer and wherein each frame bundle includes data specifying a hierarchical representation of each view or layer”), and processing the data representing the one or more drawing operations to redraw the one or more presentation objects during playback of the user session (Claim 1, “generating, based on the data specified by the plurality of frame bundles, playback data that present visual changes of the user interface corresponding to the drawing operations performed to generate the visual representation of each presentation object”).
Co-pending Application No. 16370574 do not explicitly teach processing the data specifying the one or more drawing commands comprises processing at least one drawing command for each layer or view to redraw the layer or view during playback of the user session.
White teach processing the data specifying the one or more drawing commands comprises processing at least one drawing command for each layer or view to redraw the layer or view during playback of the user session ([0037]-[0038], “UI Window objects include backing layers that are rendered in order from back to front to a graphics context, such as CGContextRef. The backing layers then create a UI Image object from the graphics context. The rendering operation traverses the layer tree and renders all sublayers”, [0094]).
It would have been obvious for a person of ordinary skill in the art before the time of filling of the invention to modify Co-pending Application No. 16370574 to comprise processing one drawing operation for each layer or view to redraw the layer during playback of the user session.
The motive for the modification would have been to provide such capturing of interaction data without significant performance impact on the mobile device.

With regard to Claims 3;
co-pending Application No. 16370574-White teach the method of claim 2, wherein the native application comprises a window scanner configured to obtain the data specifying the hierarchical representation of the views and/or layers and to obtain, using the hierarchical representation, the at least one drawing command for each layer and/or view (White, [0021], [0033], “tracking module 30 is configured to capture interaction data. In other words, the tracking module 30 is configured to capture visual interaction data and/or non-visual interaction data. The tracking module 30 is also configured to capture times associated with the visual interaction data and/or non-visual interaction data”, [0037]-[0038], [0044]-[0047], [0051],[0076], [0085]-[0090], [0094]-[0100], tracking module installed with native application that detects/records plurality of images/data (frames), where the images/data represent visual/non-visual user interactions with a native application during a session, where the images/data include images presented, text presented, and text entered into fields as well as various interface layers, timing of events (e.g. visual and non-visual), action/inputs causing visual changes (e.g. drawings operations) including scrolling, and generating based on the accessed data, a playback data that presents user session including visual/non-visual changes that occurred during the session).
With regard to Claim 12;
Claim 12 is similar in scope to claim 12; therefore it is rejected under similar rationale.
With regard to Claims 13;
Claim 13 is similar in scope to claim 3; therefore it is rejected under similar rationale.
Claims 7, and 17 rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claim 1, 3-8 of co-pending Application No. 16370574 in view of ) in view of Creating PDF Documents Published on May 02, 2015 [hereinafter PDF]

With regard to Claims 7;
co-pending Application No. 16370574 teach the method of claim 6, wherein the instrumentation code creates a respective PDF (Claim 5, “wherein the drawing context is a Portable Document Format (PDF) based drawing context and data specifying each drawing operation is stored in a PDF document”).
co-pending Application No. 16370574 do not explicitly teach PDF page for each presentation object.
PDF teach PDF page for each presentation object (PDF, “The routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete”).
It would have been obvious for a person of ordinary skill in the art before the time of filling of the invention to modify Co-pending Application No. 16370574 to create PDF page for each presentation object.
The motive for the modification would have been to provide such capturing of interaction data without significant performance impact on the mobile device.

With regard to Claim 17;
Claim 17 is similar in scope to claim 7; therefore it is rejected under similar rationale.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 10, 11-15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webber et al. [ US 9 , 766 , 769 B1, hereinafter Webber].

With regard to Claim 1,
	Webber teach a method comprising:
receiving, by a computing system, a plurality of data elements for a user session with a native application at a client device different from the computing system (Fig. 1, Col. 4, lines 51-54, “user interactions with a website, but aspects of the techniques described in this document are also applicable to evaluation of native application user interfaces (e.g., native applications installed on a mobile or tablet device”) , each data element including data specifying:
for each of one or more points in time (Fig. 2-3, Col. 5-6, lines 60-10 “mutation data can specify each element that is rendered by the user device, and the mutation data can be provided to the evaluation apparatus 110 (e.g., either sequentially or in sets of mutation data that were accumulated over a specified time by the user device). Using the mutation data, the evaluation apparatus 110 can reconstitute the DOM in a manner similar to that performed by a browser”, Col. 6, lines 20-23, “user interaction data can also include timestamp information and/or sequential numbering information specifying when each user interaction occurred so that the user interaction data can be coordinated with other data”):
a presentation position of each presentation object used by the native application to generate a user interface of the native application at the point in time, each presentation object being an object that generates a visual representation of itself within a portion of the user interface (Fig. 2-3, Col. 5-6, lines 60-10, Col. 19, lines 24-30, “interface data specifying a structure of a user interface presented during the user session”, Col. 1, lines 65-67, “Generating a plurality of user interface states can include reconstituting, based on the initial DOM and the set of mutation events for the given user session, multiple document object models (DOMs) representing the structure of the user interface at various points throughout the given user session”, Col. 1, lines 26-46, “interface data specifying a structure of a user interface presented during the user session; accessing user interaction data specifying user interactions with the user interface during the user session; identifying a set of mutation events specifying changes to the structure of the user interface that occurred during the user session; generating, based on the interface data and the set of mutation events for the given user session, a plurality of user interface states specifying different structures of the user interface throughout the given user session”, Col. 5, lines 52-56, “DOM would specify that the resource 105 a initially presented text 120, an image 122, and a list of links 124 and include contextual data about each of these elements (e.g., text of each element, location of each element, visual characteristics of each element, etc.)”); and
for one or more presentation objects, data specifying one or more drawing commands executed by the native application to draw the visual representation of the presentation object within the user interface at the client device (Fig. 2-3, Col. 1-2, lines 65-3 “plurality of user interface states can include reconstituting, based on the initial DOM and the set of mutation events for the given user session, multiple document object models (DOMs) representing the structure of the user interface at various points throughout the given user session”, Col. 2, lines 4-16, “session activity data can include: for each of a plurality of user interactions that occurred during a given user session: identifying, based on the user interaction data and from the multiple DOMs, a given DOM that represents a given structure of the user interface when the given user interaction occurred”); and
generating, by the computing system and based on the data specified by the plurality of data elements, playback data that presents playback of the user session including visual changes of the user interface that occurred during the user session, the generating including processing the data specifying the one or more drawing commands (Fig. 1-3, Col. 2, lines 17-22, “Generating session activity data for the given user session can include generating an activity list specifying, at least in part, user interactions and at least a portion of the contextual data for each of the user interactions, wherein the activity data cause the activity list to be presented concurrently with the visual changes presented by the playback data”, Col. 4, lines 18-22, “playback data that present visual changes to the user interface during a given user session”); and
for each point in time, redrawing, by the computing system, the user interface of the native application that was presented by the native application at the point in time, including redrawing each of the one or more presentation objects according to the one or more drawing commands that were executed by the native application using the data specified by the data elements to recreate the user session independent of any acquired screenshots or videos of the user interface (Fig. 2-3, Fig. 4, Col. 12, lines 48-50, “Using the event data in the table 238, the event processing apparatus 206 can reconstitute the structure of the user interface throughout the user session”, Col. 2, lines 4-16 , Col. 4, lines 18-29, Col. 7, lines 58-63 “playback data 130 present the publisher 108 a with visual changes to the resource 105 a during the user session and other user activity”, Col. 5-6, lines 60-10, “DOM can be reconstituted based on mutation data that are provided to the evaluation apparatus 110 as the resource 105 a is rendered by the user device 106 a. For example, the mutation data can specify each element that is rendered by the user device, and the mutation data can be provided to the evaluation apparatus 110 (e.g., either sequentially or in sets of mutation data that were accumulated over a specified time by the user device). Using the mutation data, the evaluation apparatus 110 can reconstitute the DOM in a manner similar to that performed by a browser. The mutation data can be obtained, for example, by inserting a mutation observer script in the code of the resource (or native application). The mutation of observer script can monitor the resource for changes to the structure of the resource, record mutation data representing the changes in local memory at the user device, and provide the mutation data to a specified location (e.g., the evaluation apparatus 110).”).

With regard to Claim 2,
	Webber teach the method of claim 1, wherein:
each presentation object comprises at least one of a view or a layer and wherein each data element includes data specifying a hierarchical representation of views and/or layers for each of the one or more points in time (Fig. 2-3, Col. 9-10, lines 65-5, “mutation data for a given mutation event can correspond to a hierarchical tree having a node representing the user interface element associated with the mutation event, sub nodes representing contextual data corresponding to the user interface element, and/or data specifying where the hierarchical tree is located within a larger tree representing the structure of the user interface”, Col. 12, lines 63-67, “event processing apparatus 206 has reconstituted the initial structure of the user interface (“initial structure”), the event processing apparatus 206 can use that initial structure and subsequent mutation events to reconstitute the user interface structure at other points in the user session”); and
processing the data specifying the one or more drawing commands comprises processing at least one drawing command for each layer or view to redraw the layer or view during playback of the user session Fig. 2-3, Fig. 4, Col. 12, lines 48-50, “Using the event data in the table 238, the event processing apparatus 206 can reconstitute the structure of the user interface throughout the user session”, Col. 2, lines 4-16 , Col. 4, lines 18-29, Col. 7, lines 58-63 “playback data 130 present the publisher 108 a with visual changes to the resource 105 a during the user session and other user activity”, Col. 5-6, lines 60-10, “DOM can be reconstituted based on mutation data that are provided to the evaluation apparatus 110 as the resource 105 a is rendered by the user device 106 a. For example, the mutation data can specify each element that is rendered by the user device, and the mutation data can be provided to the evaluation apparatus 110 (e.g., either sequentially or in sets of mutation data that were accumulated over a specified time by the user device).

With regard to Claim 3,
	Webber teach the method of claim 2, wherein the native application comprises a window scanner configured to obtain the data specifying the hierarchical representation of the views and/or layers and to obtain, using the hierarchical representation, the at least one drawing command for each layer and/or view (Col. 5, lines 49-56, “when the user device 106 a renders the resource 105 a, the interface data can be an initial document object model (DOM) of the resource 105 a that is first presented at a user device. In this example, the DOM would specify that the resource 105 a initially presented text 120, an image 122, and a list of links 124 and include contextual data about each of these elements (e.g., text of each element, location of each element, visual characteristics of each element, etc.)”, Col. 5-6, lines 60-10).

With regard to Claim 4,
	Webber teach the method of claim 1, wherein generating the playback data comprises recreating the visual representation of each presentation object based on the data specifying the drawing commands used to generate the presentation object during the user session (Fig. 2-3, Fig. 4, Col. 12, lines 48-50, “Using the event data in the table 238, the event processing apparatus 206 can reconstitute the structure of the user interface throughout the user session”, Col. 2, lines 4-16 , Col. 4, lines 18-29, Col. 7, lines 58-63 “playback data 130 present the publisher 108 a with visual changes to the resource 105 a during the user session and other user activity”, Col. 5-6, lines 60-10, “DOM can be reconstituted based on mutation data that are provided to the evaluation apparatus 110 as the resource 105 a is rendered by the user device 106 a. For example, the mutation data can specify each element that is rendered by the user device, and the mutation data can be provided to the evaluation apparatus 110 (e.g., either sequentially or in sets of mutation data that were accumulated over a specified time by the user device).
With regard to Claim 5,
	Webber teach the method of claim 1, wherein instrumentation code of the native application generates each data element, including causing each layer of each presentation object to draw itself to an offscreen drawing context and storing data specifying drawing commands executed to draw each layer of each presentation object in the offscreen drawing context (Fig. 2-3, Col. 9-10, lines 65-5, “mutation data for a given mutation event can correspond to a hierarchical tree having a node representing the user interface element associated with the mutation event, sub nodes representing contextual data corresponding to the user interface element, and/or data specifying where the hierarchical tree is located within a larger tree representing the structure of the user interface”, Col. 12, lines 63-67, “event processing apparatus 206 has reconstituted the initial structure of the user interface (“initial structure”), the event processing apparatus 206 can use that initial structure and subsequent mutation events to reconstitute the user interface structure at other points in the user session”, Col. 12-13, lines 48-24, “Using the event data in the table 238, the event processing apparatus 206 can reconstitute the structure of the user interface throughout the user session … the initial structure can be reconstituted by reconstituting the initial DOM of the resource in a manner similar to that performed by browsers to render and present the online resource at the user device ... Once the event processing apparatus 206 has reconstituted the initial structure of the user interface (“initial structure”), the event processing apparatus 206 can use that initial structure and subsequent mutation events to reconstitute the user interface structure at other points in the user session … The event processing apparatus 206 can continue to reconstitute subsequent states of the user interface by continuing to modify a last determined state of the user interface structure with subsequent event data. … Each of the reconstituted user interface states (e.g., DOMs) can be stored in a data store, such as the session data store”).

With regard to Claim 10,
	Webber teach the method of claim 1, wherein:
each data element includes data specifying one or more user interface events that occurred during the presentation of one or more presentation objects (Claim 1, “identifying a set of mutation events specifying changes to the structure of the user interface that occurred during the user session”); and
generating the playback data comprises recreating the one or more user interface events during presentation of the one or more presentation objects (Claim 1, “generating, based on the interface data and the set of mutation events for the given user session, a plurality of user interface states specifying different structures of the user interface throughout the given user session, including reconstituting, based on an initial DOM and the set of mutation events for the given user session, multiple document object models (DOMs) representing the structure of the user interface at various points throughout the given user session”, “outputting at least a portion of the playback data and the session activity data to the requesting device”).
With regard to Claims 11, and 20;
	Claims 11, and 20 are similar in scope to claim 1; therefore they are rejected under similar rationale.
With regard to Claim 12;
Claim 12 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regard to Claims 13;
Claim 13 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to Claim 14;
Claim 14 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 15;
Claim 15 is similar in scope to claim 5; therefore it is rejected under similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 11-15, 20 are rejected under35 U.S.C. 103 as being unpatentable over White et al. (US 2014/0280517 A1, hereinafter White) in view of Roy et al. (US 2012/0081378 A1, hereinafter Roy) 

With regard to Claim 1,
	White teach a method comprising:
receiving, by a computing system, a plurality of data elements for a user session with a native application at a client device different from the computing system (Fig. 1, 28, 18, 16, Fig. 3, Fig. 4-5, [0020], [0037], “tracking module 30 may capture visual and/or non-visual interaction data at predetermined time intervals … an object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap”, [0038], “capturing visual interaction data with the tracking module 30, a reference to all of the host application's 20 UI Window objects is acquired. The UI Window objects include backing layers that are rendered in order from back to front to a graphics context, such as CGContextRef”, “rendering operation traverses the layer tree and renders all sublayers”, [0041]-[0044], “tracking module 30 captures the visual interaction data by accessing the main UI thread 36 during these certain periods of time”, [0051], system store the visual and non-visual captured interaction data as Bitmap files that could be processed into different format for redrawing, [0071]-[0072], host application include gaming, social networking etc. is native application), each data elements including data specifying:
for each of one or more points in time (Fig. 4, [0021], [0041]-[0044], “tracking module 30 captures the visual interaction data by accessing the main UI thread 36 during these certain periods of time”, [0027]-[0028], “timestamps” show different points in time, [0037], “tracking module 30 may capture visual and/or non-visual interaction data at predetermined time intervals … an object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap”, [0038]):
a presentation position of each presentation object used by the native application to generate a user interface of the native application at the point in time, each presentation object being an object that generates a visual representation of itself within a portion of the user interface ([0057], [0071]-[0072], “metadata may contain information relating to where (i.e. coordinate information) and when (i.e. timestamp) the set of diffs should be applied”, [0037], “tracking module 30 may capture visual and/or non-visual interaction data at predetermined time intervals … an object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap”, [0038], [0043]-[0045], [0085]-[0086], “top view’ or “UIVIEW object” is rendered to graphic context i.e. Bitmap graphics context, corresponds to presentation object, results of the rendering included in the “captured interaction data” received by the server is “difference images” having “coordinate information” which is “presentation position”); and
for one or more presentation objects, data specifying one or more drawing commands executed by the native application to draw the visual representation of the presentation object within the user interface at the client device ([0037], “tracking module 30 may capture visual and/or non-visual interaction data at predetermined time intervals … an object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap”, [0038], “capturing visual interaction data with the tracking module 30, a reference to all of the host application's 20 UI Window objects is acquired. The UI Window objects include backing layers that are rendered in order from back to front to a graphics context, such as CGContextRef”, “rendering operation traverses the layer tree and renders all sublayers”, [0041]-[0044], “In one approach, the tracking module 30 captures the visual interaction data by accessing the main UI thread 36 during these certain periods of time”, [0085], [0088], [0094], [0098], [0026], the order of displaying the layers and the calls captured by the system from the main UI thread is data specifying drawing commands executed by the native application); and
generating, by the computing system and based on the data specified by the plurality of data elements, playback data that presents playback of the user session including visual changes of the user interface that occurred during the user session (Fig. 1, Fig. 3, 76, 78, 80, 84, [0045], “rendering operation traverses a layers' sublayers and renders those layers and their sublayers (and their sublayers, etc) in a recursive manner to the bitmap in the order in which they appear in the object hierarchy”, [0089], “captured interaction data received on the tracking server 16 is converted into a visual representation. In one embodiment, the visual representation is a representation of the user's 22 interaction with the host application 20”, [0090], “processing module 56 for converting the received interaction data into the visual representation”), 
the generating including processing the data specifying the one or more drawing commands, and for each point in time, redrawing, by the computing system, the user interface of the native application that was presented by the native application at the point in time, including redrawing each of the one or more presentation objects according to the one or more drawing commands that were executed by the native application using the one or more drawing commands and the data specified by the elements to recreate the user session ( Fig. 3, 72, 76, 78, 80, 84, Fig. 4-5, [0037] “tracking module 30 may capture visual and/or non-visual interaction data at predetermined time intervals … an object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap”, [0038], displaying UI objects layers in an order and based on system coordinates is a drawing command that was previously performed by the native application, [0045], “rendering operation traverses a layers' sublayers and renders those layers and their sublayers (and their sublayers, etc) in a recursive manner to the bitmap in the order in which they appear in the object hierarchy”, [0088], [0094], “difference images are reapplied to a canvas. In the processing stage, the raw images are applied to the canvas that is the size of the original screen in the positions and sizes they were taken from originally. Time indexes associated with the difference images may be analyzed and referenced. Any additional information such as touch indicators are overlaid on the canvas and a processed image is finalized. The processed images are encoded in frames of the video using any suitable encoding API to create the visual representation”, [0097]-[0098], [0041]-[0044], “In one approach, the tracking module 30 captures the visual interaction data by accessing the main UI thread 36 during these certain periods of time”, [0026], the order of displaying the layers and the calls captured by the system from the main UI thread is data specifying drawing commands executed by the native application) independent of any acquired screenshots or videos of the user interface ([0041]-[0044], “In one approach, the tracking module 30 captures the visual interaction data by accessing the main UI thread 36 during these certain periods of time”, [0037] “tracking module 30 may capture visual and/or non-visual interaction data at predetermined time intervals … an object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap”, [0038], displaying UI objects layers in an order and based on system coordinates is a drawing command that was previously performed by the native application).
White teach the ability to display UI objects layers in an order and based on system coordinates is a drawing command that was previously performed by the native application, however White do not explicitly teach using the one or more drawing commands.
Roy teach using the one or more drawing commands ([0064], [0104]-[0107]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in White, to include redrawing based on the on the one or more drawing functions for each of the one or more views of the each data set. This would have resulted in system of White with ability to re-execute recorded commands. This would have been obvious and advantages for the purpose of producing graphic and/or performance data by replaying/re-executing graphical/draw commands associated with a graphical application, and using performance data to make improvements to application as disclosed by Roy.

With regard to Claim 2,
White-Roy teach the method of claim 1, wherein:
each presentation object comprises at least one of a view or a layer and wherein each data element includes data specifying a hierarchical representation of views and/or layers for each of the one or more points in time (White, [0037], “object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap”); and
processing the data specifying the one or more drawing commands comprises processing at least one drawing commands for each layer or view to redraw the layer or view during playback of the user session (White, [0037]-[0038], “UI Window objects include backing layers that are rendered in order from back to front to a graphics context, such as CGContextRef. The backing layers then create a UI Image object from the graphics context. The rendering operation traverses the layer tree and renders all sublayers”, [0094], Roy, [0064], [0104]-[0107]).

With regard to Claim 3,
White-Roy teach the method of claim 2, wherein the native application comprises a window scanner configured to obtain the data specifying the hierarchical representation of the views and/or layers and to obtain, using the hierarchical representation, the at least one drawing command for each layer and/or view (White, [0021], [0033], “tracking module 30 is configured to capture interaction data. In other words, the tracking module 30 is configured to capture visual interaction data and/or non-visual interaction data. The tracking module 30 is also configured to capture times associated with the visual interaction data and/or non-visual interaction data”, [0037]-[0038], [0044]-[0047], [0051],[0076], [0085]-[0090], [0094]-[0100], tracking module installed with native application that detects/records plurality of images/data (frames), where the images/data represent visual/non-visual user interactions with a native application during a session, where the images/data include images presented, text presented, and text entered into fields as well as various interface layers, timing of events (e.g. visual and non-visual), action/inputs causing visual changes (e.g. drawings operations) including scrolling, and generating based on the accessed data, a playback data that presents user session including visual/non-visual changes that occurred during the session).

With regard to Claim 4,
White-Roy teach the method of claim 1, wherein generating the playback data comprises recreating the visual representation of each presentation object based on the data specifying the drawing commands used to generate the presentation object during the user session (White, [0045], [0094], “captured visual interaction data includes difference images resulting from the image differencing process, the visual representation is created according to another method. The difference images are reapplied to a canvas. In the processing stage, the raw images are applied to the canvas that is the size of the original screen in the positions and sizes they were taken from originally. Time indexes associated with the difference images may be analyzed and referenced. Any additional information such as touch indicators are overlaid on the canvas and a processed image is finalized”).

With regard to Claim 5,
White-Roy teach the method of claim 1, wherein instrumentation code of the native application generates each data element, including causing each layer of each presentation object to draw itself to an offscreen drawing context and storing data specifying drawing commands executed to draw each layer of each presentation object in the offscreen drawing context (White, [0037]-[0038], “UI Window objects include backing layers that are rendered in order from back to front to a graphics context, such as CGContextRef. The backing layers then create a UI Image object from the graphics context. The rendering operation traverses the layer tree and renders all sublayers”, [0045] “graphics context”).

With regard to Claim 10,
White-Roy teach the method of claim 1, wherein:
each data element includes data specifying one or more user interface events that occurred during the presentation of one or more presentation objects (White, [0021], [0033], “tracking module 30 is configured to capture interaction data. In other words, the tracking module 30 is configured to capture visual interaction data and/or non-visual interaction data”, [0037]-[0038], [0044]-[0047], [0051],[0076], [0094]-[0100], tracking module installed with native application that detects/records plurality of images/data (frames), where the images/data represent visual/non-visual user interactions with a native application during a session, where the images/data include images presented, text presented, and text entered into fields as well as various interface layers, timing of events (e.g. visual and non-visual), action/inputs causing visual changes (e.g. drawings operations) including scrolling, and generating based on the accessed data, a playback data that presents user session including visual/non-visual changes that occurred during the session); and
generating the playback data comprises recreating the one or more user interface events during presentation of the one or more presentation objects (White, [0051], [0088], [0094], “difference images are reapplied to a canvas. In the processing stage, the raw images are applied to the canvas that is the size of the original screen in the positions and sizes they were taken from originally. Time indexes associated with the difference images may be analyzed and referenced. Any additional information such as touch indicators are overlaid on the canvas and a processed image is finalized. The processed images are encoded in frames of the video using any suitable encoding API to create the visual representation”, [0097]-[0098]).

With regard to Claims 11, and 20;
	Claims 11, and 20 are similar in scope to claim 1; therefore they are rejected under similar rationale.
With regard to Claim 12;
Claim 12 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regard to Claims 13;
Claim 13 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to Claim 14;
Claim 14 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 15;
Claim 15 is similar in scope to claim 5; therefore it is rejected under similar rationale.

Claim 6-9, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2014/0280517 A1, hereinafter White) in view of Roy et al. (US 2012/0081378 A1, hereinafter Roy) in view of Creating PDF Documents Published on May 02, 2015 [hereinafter PDF].

With regard to Claim 6,
	White-Roy teach the method of claim 5.
White-Roy do not explicitly teach wherein the drawing context is a Portable Document Format (PDF) based drawing context and data specifying each drawing operation is stored in a PDF document.
	PDF teach drawing context is a Portable Document Format (PDF) based drawing context and data specifying each drawing operation is stored in a PDF document (“Creating a PDF with Quartz 2D is a straightforward task. The first step is to create a graphics context using the methods of the CGPDFContext opaque data type. Any graphics drawn into this context will be recorded into the PDF file”).
It would have been obvious for a person of ordinary skill in the art at the time of filling of the invention to use Portable Document Format based drawings. The motivation for the modification would have been to increase the compatibility by allowing the usage of Bitmap and Portable Document Format based drawings as the modification is a Simple substitution of one known element for another to obtain predictable results.

With regard to Claim 7,
	White-Roy-PDF teach the method of claim 6, wherein the instrumentation code creates a respective PDF page for each presentation object (PDF, “The routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete”).

With regard to Claim 8,
	White-Roy-PDF teach the method of claim 6, wherein the instrumentation code causes, for each given presentation object, a drawing library of an operating system on which the native application runs to draw (PDF, “When reading PDF documents and images, Quartz 2D relies on a CGDataProvider to supply PDF data. When writing PDF data, the library uses an analogous object known as a CGDataConsumer”, “CGPDFContext”), to the offscreen drawing context, a start marker for the presentation object prior to the view being drawn to the offscreen drawing context (PDF, “CGPDFContextBeginPage”) and an end marker for the presentation object after the presentation object has been drawn to the offscreen drawing context (PDF, “CGPDFContextEndPage”).

With regard to Claim 9,
	White-Roy-PDF teach the method of claim 8, wherein the instrumentation code assigns each drawing operation of the offscreen drawing context between the start marker and the end marker to the given presentation object (PDF, “The routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete”).
With regard to Claim 16;
Claim 16 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to Claim 17;
Claim 17 is similar in scope to claim 7; therefore it is rejected under similar rationale.
With regard to Claim 18;
Claim 18 is similar in scope to claim 8; therefore it is rejected under similar rationale.
With regard to Claim 19;
Claim 19 is similar in scope to claim 9; therefore it is rejected under similar rationale.

Claim 6-9, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Webber et al. [US 9,766,769 B1, hereinafter Webber] in view of Creating PDF Documents Published on May 02, 2015 [hereinafter PDF].

With regard to Claim 6,
	Webber teach the method of claim 5.
Webber do not explicitly teach wherein the drawing context is a Portable Document Format (PDF) based drawing context and data specifying each drawing operation is stored in a PDF document.
PDF teach drawing context is a Portable Document Format (PDF) based drawing context and data specifying each drawing operation is stored in a PDF document (“Creating a PDF with Quartz 2D is a straightforward task. The first step is to create a graphics context using the methods of the CGPDFContext opaque data type. Any graphics drawn into this context will be recorded into the PDF file”).
It would have been obvious for a person of ordinary skill in the art at the time of filling of the invention to use Portable Document Format based drawings. In order to serialize a view, skilled person in the art has only two choices, the bitmap graphics context or the pdf graphics context, where different operating systems use one of the two formats for images rendering. Therefore a person of ordinary skill in the art at the time of the invention would be motivated for modifying the Webber system to include the ability to use PDF to increase the compatibility by allowing the usage of PDF based drawings that is used by some operating systems as the modification is a Simple usage of one known element with another to obtain predictable results as a known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

With regard to Claim 7,
 	Webber-PDF teach the method of claim 6, wherein the instrumentation code creates a respective PDF page for each presentation object (PDF, “The routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete”).

With regard to Claim 8,
Webber-PDF teach the method of claim 6, wherein the instrumentation code causes, for each given presentation object, a drawing library of an operating system on which the native application runs to draw (PDF, “When reading PDF documents and images, Quartz 2D relies on a CGDataProvider to supply PDF data. When writing PDF data, the library uses an analogous object known as a CGDataConsumer”, “CGPDFContext”), to the offscreen drawing context, a start marker for the presentation object prior to the view being drawn to the offscreen drawing context (PDF, “CGPDFContextBeginPage”) and an end marker for the presentation object after the presentation object has been drawn to the offscreen drawing context (PDF, “CGPDFContextEndPage”).

With regard to Claim 9,
Webber-PDF teach the method of claim 8, wherein the instrumentation code assigns each drawing command of the offscreen drawing context between the start marker and the end marker to the given presentation object (PDF, “The routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete”).
With regard to Claim 16;
Claim 16 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to Claim 17;
Claim 17 is similar in scope to claim 7; therefore it is rejected under similar rationale.
With regard to Claim 18;
Claim 18 is similar in scope to claim 8; therefore it is rejected under similar rationale.
With regard to Claim 19;
Claim 19 is similar in scope to claim 9; therefore it is rejected under similar rationale.
Response to Arguments
Applicant argue that the nonstatutory double patenting rejection for claims 1-20 is moot in view of the new amendments.
Examiner respectfully disagrees, and refer the applicant to the detailed double patent rejection in the current office action presented under the “Double Patenting” header.

Applicant argue that White do not disclose that the “UI Window objects” are “drawing commands performed by the native application,” as required by claim 1. Instead, paragraph 38 of White merely provides that the “UI Window objects include backing layers that are rendered in order from back to front to a graphics context” (Remarks P. 11).
Examiner respectfully disagrees, 
White explicitly disclose that  the host application's UI Window objects is acquired where the acquired UI window objects include backing layers that are rendered in order  from back to front See ¶38, “capturing visual interaction data with the tracking module 30, a reference to all of the host application's 20 UI Window objects is acquired. The UI Window objects include backing layers that are rendered in order from back to front to a graphics context, such as CGContextRef. The backing layers then create a UI Image object from the graphics context. The rendering operation traverses the layer tree and renders all sublayers”. 

Applicant argue that White do not disclose that the “UI Window objects” are to redraw “the user interface of the native application that was presented by the native application at the point in time” as the “rendering operation” that “traverses the layer tree and renders all sublayers” is described in the context of “capturing visual interaction data” and not in recreating a user session.
Examiner respectfully disagrees, 
First, White explicitly disclose that “simple transform and/or scaling may be required before drawing the layer to the graphics context” See ¶38 which show that the UI windows that were captured to capture visual interaction data is used in recreating a user interface of a user session.
Second, White explicitly disclose that the UI Window objects include backing layers that are rendered in order from back to front to a graphics context, such as CGContextRef, the graphics context contains drawing parameters and all device-specific information needed to render the paint on a page to the destination.

Applicant argue that White disclose acquiring “UI Window objects” is in the context of “capturing visual interaction data.” And White provides that the “visual interaction data” is “screen-shots” or “screen-captures” of such screen display images of the host application 20,” visual “changes to the image,” or “camera data” that “may include images or video captured by a camera on the mobile device 12.” and as capturing “screen-shots,” “visual changes to images,” and “images or video” is not the same as receiving “data specifying one or more drawing commands executed by the native application to draw the visual representation of the presentation object within the user interface” and “redrawing each of the one or more presentation objects according to the one or more drawing commands that were executed by the native application using the one or more drawing commands and the data specified by the data elements to recreate the user session,” as recited by claim 1.
Examiner respectfully disagrees, 
First, White explicitly teach the ability to capture the visual interaction data by accessing the main UI thread in different time periods See at least ¶41-44 and writing this data to bitmap to create the diffs that could be used for animation using their positions and time indices See at least ¶97
Second, White explicitly teach the ability to draw and display the UI window objects that include backing layers that rendered in the original order from back to front (drawing commands) using the system coordinates before See at least ¶37-38, “capturing visual interaction data with the tracking module 30, a reference to all of the host application's 20 UI Window objects is acquired. The UI Window objects include backing layers that are rendered in order from back to front to a graphics context, such as CGContextRef. The backing layers then create a UI Image object from the graphics context. The rendering operation traverses the layer tree and renders all sublayers. In one embodiment, the coordinate system's origin is oriented to the bottom-left.” In other words ¶37-38 disclose displaying UI objects layers in an order and based on system coordinates which is a drawing command that was previously performed by the native application.
Third, White explicitly disclose that object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap that could be used to render the data later, as the tracking module capture visual and non-visual interaction data at predetermined time interval and that the tracking model may capture images from the mobile device (may is not must) See ¶37 “tracking module 30 may capture visual and/or non-visual interaction data at predetermined time intervals. With visual interaction data, the tracking module 30 may capture images from the mobile device 12 according to any suitable pixel format. In one version, an object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap”.
Fourth, as White do not explicitly disclose that the redrawing commands are the same exact application’s drawing commands, examiner rely on Roy to teach the ability to use captured application’s drawing commands to redraw user interface See at least ¶64, ¶104-¶107. 

Applicant argue that White’s discussion of applying “difference images” to a canvas in paragraph 94 do not disclose that any “drawings commands” that were executed by the native application” during the user session are used to generate these “difference images” or to apply the “difference images” to the canvas.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner rely on Roy to teach the ability to use captured application’s drawing commands to redraw user interface See at least ¶64, ¶104-¶107.

Applicant argue that capturing objects that represent images on the screen is not the same as receiving “data specifying one or more drawing commands executed by the native application to draw the visual representation of the presentation object within the user interface” and “redrawing each of the one or more presentation objects according to the one or more drawing commands that were executed by the native application using the one or more drawing commands and the data specified by the data elements to recreate the user session,” as recited by claim 1.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner rely on Roy to teach the ability to use captured application’s drawing commands to redraw user interface See at least ¶64, ¶104-¶107.

Applicant argue that White also fail to teach or suggest “redrawing each of the one or more presentation objects ... independent of any acquired screenshots or videos of the user interface.” as the “tracking module” captures objects “that represents the image on the screen.” The relied upon portions of White do not disclose any recreating of a user interface that does not involve “screenshots or videos of the user interface.”
Examiner respectfully disagrees, 
First, White teach the ability to capture visual interaction data through the main UI thread that execute the commands to draw the presentation objects See ¶39-44, “main UI thread 36 is the main thread of execution for the host application 20. System calls to the host application 20 are performed in the main UI thread 36 and most application code for the host application 20 is run in the main UI thread”, “tracking module 30 captures the visual interaction data by accessing the main UI thread”
Second, White explicitly disclose that object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap that could be used to render the data later, as the tracking module capture visual and non-visual interaction data at predetermined time interval and that the tracking model may capture images from the mobile device (may is not must) See ¶37 “tracking module 30 may capture visual and/or non-visual interaction data at predetermined time intervals. With visual interaction data, the tracking module 30 may capture images from the mobile device 12 according to any suitable pixel format. In one version, an object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap”.
Third, White teach the ability to replay captured visual interaction data that include the order of rendering of data  See ¶38, “UI Window objects include backing layers that are rendered in order from back to front to a graphics context, such as CGContextRef. The backing layers then create a UI Image object from the graphics context. The rendering operation traverses the layer tree and renders all sublayers”.
Fourth, as White do not explicitly disclose that the redrawing commands are the same exact application’s drawing commands, examiner rely on Roy to teach the ability to use captured application’s drawing commands to redraw user interface See at least ¶64, ¶104-¶107. 

Applicant argue on Page 11 that claims 11 and 20 are allowable for the same reasons provided above with respect to claim 1.
Examiner respectfully disagrees, claim 1 is not allowable as clarified above, therefore claims 11 and 20 are not allowable for the same reasons. 

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
US Patent No. US-9154365-B1issued to Henry See at least Abstract, “provide the ability for an operator to easily determine the exact user behavior that produced the event and can, in some cases, and provide evidence of what the user did, and the order in which the user performed the various activities”
US Patent Application Publication No. 20170139723 filed by Holland et al. See at least Abstract that show the ability to record and playback user sessions.
US Patent Application Publication No. 20130104041 filed by Seshagiri et al. See at least Fig. 7-8, ¶62 Seshagiri show the ability to record or playback user sessions in real time.

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285.  The examiner can normally be reached on Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2142